             Case 1:20-cr-00599-JGK Document 23
                                             22 Filed 03/17/21
                                                      03/16/21 Page 1 of 1




March 16, 2021

By ECF

Honorable John G. Koeltl
United States District Judge
Southern District of New York

Re: United States v. Felix Camilo Polanco, 20 Cr. 599 (JGK)

Dear Judge Koeltl:

By this letter Felix Camilo Polanco respectfully requests to withdraw his December 2, 2020
motion to dismiss the indictment (ECF No. 13). Mr. Camilo Polanco expects to reach a
disposition with the Government in the near future and accordingly wishes to withdraw his
motion to dismiss.

Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Benjamin Schrier, Esq.


 The motion to dismiss is withdrawn. The Clerk is directed to
 close docket number 13.

 SO ORDERED.

 New York, New York              /s/ John G. Koeltl
 March 17, 2021                  John G. Koeltl
